Citation Nr: 0817904	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  03-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1970 to March 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  

In October 2004, the veteran testified before the undersigned 
Veterans Law Judge in support of his claim.  In a February 
2005 decision, the Board reopened the veteran's claim for 
service connection for PTSD and remanded the claim for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDING OF FACT

The competent medical evidence does not include a current 
diagnosis of PTSD related to the veteran's in-service 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.   

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in August 2002.  
The RO notice letter dated in June 2002 informed the veteran 
that he could provide evidence to support his claim to reopen 
a claim for service connection for PTSD as well as for 
service connection, or location of such evidence and 
requested that he provide any evidence in his possession.  
The notice letter notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency. He was advised that it was his responsibility to 
either send records pertinent to his claims, or to provide a 
properly executed release so that VA could request the 
records for him. The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  The claim to reopen was subsequently granted by 
the Board and the issue regarding service connection was 
remanded to the RO/AMC.  While the case was in remand status, 
VA mailed letters to the veteran in February 2007 and in 
October 2007, similarly elaborating on these principals.  It 
is the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  The duty 
to notify the veteran was satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Notice of this properly 
informing the veteran in this regard was sent in a December 
2007 supplemental statement of the case.  The veteran did not 
respond.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  

Service medical records have been obtained.  VA treatment 
records and private records are also on file.  No other 
treatment records have been identified.  VA examinations have 
been scheduled; however, as discussed below, the veteran 
failed to report without good cause.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

Service Connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  A specific VA regulation applies to PTSD 
claims.  In order for service connection to be awarded for 
PTSD, three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that a 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between the current PTSD 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2006); Moreau v. Brown, 9 Vet. App. 389 
(1996).  

As to element (2), in Zarycki v. Brown, the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  6 Vet. App. 91 (1993).  In Zarycki, it was noted that, 
under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and 
the applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  

If combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required. If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  Further, an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 (1997).  

With respect to element (2) of 38 C.F.R. § 3.304(f), credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the record reflects that the veteran 
received the Aviation Badge, an Air Medal and the Bronze Star 
Medal.  A response from the USACRUR shows that mortar/ rocket 
attack occurred at Tan San Nhut in December 1972, shortly 
after the veteran claimed he arrived in Vietnam.  The Court 
has held in Suozzi v. Brown, 10 Vet. App. 307 (1997) that an 
appellant only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure, and that corroboration of every detail is 
not required.  See also Pentecost v. Principi, 16 Vet. App. 
124 (2002).  The finding as to whether a veteran has 
submitted sufficient corroborative evidence of claimed in-
service stressors is a factual determination.  See Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  And in both Pentecost 
and Suozzi, it was held that specific evidence that a veteran 
was actually with his unit at the time of an attack is not 
required to verify that attack as a PTSD stressor.  The RO 
found that the allegations pertaining to his stressor were 
credible and sufficiently verified.  The RO indicated that it 
could not be verified that the veteran's unit was in Vietnam, 
but that in considering that he gave correct information 
regarding the attack and in light of the medals that the 
veteran was awarded, his stressors were conceded.  As such, 
element (2) of 38 C.F.R. § 3.304(f) is satisfied.

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there is evidence by way of medical records which 
diagnose PTSD.  A January 2000 PTSD Assessment from the Vet 
Center in Boise, Idaho, reported that the veteran's CAPS 
score of 70 was considered to indicate significant impairment 
of PTSD.  A December 2002 VA examiner's letter notes that the 
veteran has PTSD, and VA outpatient treatment records contain 
diagnoses of psychiatric disorders, including PTSD.  (See, 
records from 1999 to 2006).  

Thus, the record does contain evidence of a current 
disability.  It is notable, however, that there have been no 
VA examination diagnosing PTSD.  This is not due to want of 
trying on the part of VA.  The Board's February 2005 remand 
instructed that the veteran be scheduled for a VA psychiatric 
examination in order to determine whether he in fact had PTSD 
related to any verified stressor.  The veteran failed to 
report for VA examinations scheduled in October 2007 and 
November 2007.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (2007).  In this case, the examinations were 
scheduled to determine whether in fact the veteran had PTSD 
that was related to a verified inservice stressor, a crucial 
element.  The Board's remand was generated because of a lack 
of verification of the veteran's claimed stressors which 
could be related to his PTSD.  Since the veteran failed 
without good cause to report for two scheduled VA 
examinations, the Board must render its decision based on the 
evidence of record, which is lacking a nexus opinion.  

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination" one should be scheduled.  In this case, a VA 
examination was indeed necessary to grant service connection 
for PTSD.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that VA must show that a claimant lacked "good cause" 
[see 38 C.F.R. § 3.655 (2007)] for failing to report for a 
scheduled examination.  Neither the veteran nor his 
representative has provided an "adequate reason" or "good 
cause" for the veteran's failure to report to be examined.  
The veteran was notified of the times and places to appear 
for VA examinations; he failed to appear and has since made 
no contact with the RO.  

In fact, the veteran's representative stated that the veteran 
has missed appointments including the VA examination ordered 
on remand, and that this could be a symptom of his PTSD.  
However, neither the veteran nor his representative has made 
any effort to contact VA in order to reschedule the 
examination.  

VA has sent numerous letters to the veteran to his address of 
record, to no avail.  It is noted that he apparently 
maintained two residences (see, December 2002 letter from a 
VA examiner).  Correspondence sent to his address in Idaho 
has been returned as undeliverable; however, his address in 
Oregon was verified by the RO and correspondence sent to the 
veteran to that address, including the notices of scheduled 
VA examinations, a VCAA notice letter dated in February 2007, 
a notice letter dated in October 2007, and the December 2007 
supplemental statement of the case were not returned as 
undeliverable.  It thus appears the veteran received the two 
notice letters from the RO informing the veteran of upcoming 
VA examinations; he merely chose not to report for these 
examinations or to inform VA that he was unable to report.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.

The veteran has not presented any clear evidence to rebut the 
presumption of regularity.  VA is not required to "prove" 
that he did receive the letters; as a matter of law it is the 
veteran who must rebut the presumption of regularity.  He has 
not done so.  Moreover, he has not otherwise indicated a 
willingness to report for exams.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board finds that in light of the veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for VA examinations has not been shown.  
Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the claim based on the evidence of record.  

The record does not include competent medical evidence 
relating a current diagnosis of PTSD to a verified inservice 
stressor.  This is why VA attempted twice to schedule the 
veteran for a VA psychiatric examination.  Regrettably, as 
discussed above, the veteran failed to report for the 
scheduled VA examinations without showing good cause or 
requesting that another examination be scheduled.  

With respect to element (3) of 38 C.F.R. § 3.304(f), medical 
nexus, the required nexus is necessarily lacking, because the 
veteran did not report for VA examination, and evidence that 
would potentially support his claim was not obtained on this 
element.  

To the extent that the veteran himself contends that a 
medical relationship exists between his PTSD and his verified 
inservice stressor, his lay opinion is entitled to no weight 
of probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-5 (1992) see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Any such statement offered in support of the 
veteran's claim by him does not constitute competent medical 
evidence and cannot be accepted by the Board.  See also 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Accordingly, 
element (3) of 38 C.F.R. § 3.303(f), medical nexus, has not 
been satisfied, and the veteran's claim fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD, as element(3) of 38 C.F.R. § 3.304(f) has not been met.  
The benefit sought on appeal is accordingly denied.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Service connection for PTSD is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


